UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number: 000-52337 BMR Solutions, Inc. (Exact name of small business issuer as specified in its charter) Nevada 33-0989901 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1184 Rutland Road, Suite 2, Newport Beach, California 92660 (Address of principal executive offices) (949) 292-0820 (Issuer’s Telephone Number) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes oNo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). xYes oNo APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practical date.As of August 13, 2007, there were 3,888,750 shares of the issuer's $.001 par value common stock issued and outstanding. Transitional Small Business Disclosure format (check one): oYes xNo 1 PART I - FINANCIAL INFORMATION Item 1.Financial Statements BMR SOLUTIONS, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEET June 30, 2007 (Unaudited) ASSETS Current assets Cash and cash equivalents $ 9,535 Accounts receivable 3,040 Prepaid expenses 441 Total current assets 13,016 Property and equipment, net of accumulated depreciation 33,598 Total assets $ 46,614 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities Accounts payable and accrued expenses $ 41,637 Current maturities of long-term note payable 5,005 Income tax payable 800 Total current liabilities 47,442 Long-term note payable, net of current maturities 19,462 Stockholders' equity (deficit) Preferred stock, $0.001 par value; 5,000,000 shares authorized; 0 shares issued and outstanding at June 30, 2007 - Common stock, $0.001 par value; 50,000,000 shares authorized; 3,638,750 shares issued and outstanding at June 30, 2007 3,639 Additional paid-in capital 162,356 Deficit accumulated during the development stage (186,285 ) Total stockholders' equity (deficit) (20,290 ) Total liabilities and stockholders' equity (deficit) $ 46,614 The accompanying notes are an integral part of these financial statements. 2 BMR SOLUTIONS, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS For the period Three Months Three Months Six Months Six Months November 21, Ended Ended Ended Ended 2001 (inception) June 30, June 30, June 30, June 30, to June 30, 2007 2006 2007 2006 2007 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Unaudited) Net revenue $ 16,190 $ - $ 29,325 $ - $ 63,290 Cost of revenue (12,386 ) - (23,616 ) - (50,302 ) Gross profit 3,804 - 5,709 - 12,988 General and administrative expenses (21,654 ) (7,493 ) (70,790 ) (8,136 ) (194,334 ) Loss from continuing operations before income taxes (17,850 ) (7,493 ) (65,081 ) (8,136 ) (181,346 ) Provision for income taxes - - (800 ) (800 ) (4,800 ) Loss from continuing operations (17,850 ) (7,493 ) (65,881 ) (8,936 ) (186,146 ) Discontinued operation (Note 7) Income (loss) from operation of discontinued website development and design business - (39 ) Net loss $ (17,850 ) $ (7,493 ) $ (65,881 ) $ (8,936 ) $ (186,185 ) Basic and diluted earnings (loss) per share resulting from Continuing operations $ (0.00 ) $ (0.00 ) $ (0.02 ) $ (0.00 ) Discontinued operation $ - $ - $ - $ - Net loss $ (0.00 ) $ (0.00 ) $ (0.02 ) $ (0.00 ) Weighted average common shares outstanding 3,638,750 2,717,651 3,638,750 2,628,083 The accompanying notes are an integral part of these financial statements. 3 BMR SOLUTIONS, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENT OF STOCKHOLDERS' EQUITY (DEFICIT) Deficit accumulated Total Additional during the stockholders' Common stock paid-in development equity Shares Amount capital stage (deficit) Balance at November 21, 2001, date of incorporation - $ - $ - $ - $ - Issuance of founder shares for services at $0.02 per share in December 2001 2,000,000 2,000 38,000 - 40,000 Issuance of common stock for cash at $0.02 per share in January 2002 548,750 549 10,426 - 10,975 Additional paid-in capital in exchange for facilities provided by related party - - 2,500 - 2,500 Additional paid-in capital in exchange for services provided by related party - - 1,110 - 1,110 Costs incurred in private offering (3,000 ) (3,000 ) Distribution of assets to stockholders - - - (100 ) (100 ) Net loss from inception to December 31, 2003 - - - (51,674 ) (51,674 ) Balance at December 31, 2003 2,548,750 2,549 49,036 (51,774 ) (189 ) Additional paid-in capital in exchange for office expenses - - 1,200 - 1,200 Net loss for the year ended December 31, 2004 - - - (2,812 ) (2,812 ) Balance at December 31, 2004 2,548,750 2,549 50,236 (54,586 ) (1,801 ) Additional paid-in capital in exchange for office expenses - - 1,200 - 1,200 Additional paid-in capital in exchange for services from officers - - 2,310 - 2,310 Net loss for the year ended December 31, 2005 - - - (1,422 ) (1,422 ) Balance at December 31, 2005 2,548,750 2,549 53,746 (56,008 ) 287 Issuance of common stock for cash at $0.10 per share in June 2006 1,090,000 1,090 107,910 - 109,000 Additional paid-in capital in exchange for office expenses - - 700 - 700 Net loss for the year ended December 31, 2006 - - - (64,396 ) (64,396 ) Balance at December 31, 2006 3,638,750 3,639 162,356 (120,404 ) 45,591 Net loss for the six months ended June 30, 2007 (unaudited) - - - (65,881 ) (65,881 ) Balance at June 30, 2007 (unaudited) 3,638,750 $ 3,639 $ 162,356 $ (186,285 ) $ (20,290 ) The accompanying notes are an integral part of these financial statements. 4 BMR SOLUTIONS, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS For the period Six Months Six Months November 21, Ended Ended 2001 (inception) June 30, June 30, to June 30, 2007 2006 2007 (Unaudited) (Unaudited) (Unaudited) Cash flows from operating activities Net loss $ (65,881 ) $ (8,936 ) $ (186,185 ) Adjustments to reconcile net loss to net cash used in operating activities Bad debt expense - - 1,440 Depreciation 4,613 642 9,487 Issuance of founder's shares for services - - 40,000 Additional paid-in capital in exchange for facilities provided by related party - 600 5,600 Additional paid-in capital in exchange for services provided by related party - - 3,420 Change in operating assets and liabilities Accounts receivable (2,210 ) - (4,580 ) Prepaid expenses and other current assets 21 - (441 ) Accounts payable and accrued expenses 22,532 4,675 41,638 Income tax payable - 1,073 800 Net cash used in operating activities (40,925 ) (1,946 ) (88,821 ) Cash flows from investing activities Purchase of property and equipment - (38,514 ) (43,086 ) Net cash used in investing activities - (38,514 ) (43,086 ) Cash flows from financing activities Proceeds from issuance of common stock - 109,000 119,975 Proceeds from vehicle loan - 28,514 28,514 Repayment of vehicle loan (2,275 ) - (4,047 ) Costs incurred in private placement offering - - (3,000 ) Net cash provided by (used in) financingactivities (2,275 ) 137,514 141,442 Net increase (decrease) in cash and cash equivalents (43,200 ) 97,054 9,535 Cash and cash equivalents, beginning of period 52,735 4,505 - Cash and cash equivalents, end of period $ 9,535 $ 101,559 $ 9,535 Supplemental disclosure of cash flow information Income taxes paid $ 800 $ - $ 5,409 Interest paid $ 1,436 $ - $ 2,756 The accompanying notes are an integral part of these financial statements. 5 BMR SOLUTIONS, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS JUNE 30, 2(Unaudited) NOTE 1 - NATURE OF BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES NATURE OF BUSINESS The Company is currently a development stage company under the provisions of Statement of Financial Accounting Standards ("SFAS") No. 7 and was incorporated under the laws of the State of Nevada on November 21, 2001.The Company is developing a delivery services organization that specializes in the in-home delivery of mattresses, furniture and futons.As of June 30, 2007, the Company reported $63,290 of revenue from its current line of business and will continue to report as a development stage company until significant revenues are produced. Prior to the commencement of its current operations, the Company was developing an organization that specialized in website development and design services.The Company abandoned this line of business in 2005 (see Note 7). INTERIM FINANCIAL STATEMENTS The accompanying unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted pursuant to such rules and regulations. In the opinion of management, all adjustments, consisting of normal and recurring adjustments, necessary for a fair presentation of the financial position and the results of operations for the periods presented have been included.The operating results of the Company on a quarterly basis may not be indicative of operating results for the full year.For further information, refer to the financial statements and notes included in BMR Solutions, Inc.’s Form 10-KSB for the year ended December 31, 2006. BASIS OF PRESENTATION AND GOING CONCERN The accompanying financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which contemplate continuation of the Company as a going concern.The Company has incurred net losses since inception, and as of June 30, 2007 had an accumulated deficit of $186,285. These conditions raise substantial doubt as to the Company's ability to continue as a going concern. These financial statements do not include any adjustments that might result from the outcome of this uncertainty. These financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts, or amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. Management recognizes that the Company must generate additional resources to enable it to continue operations. Management intends to raise additional financing through debt financing and equity financing or through other means that it deems necessary, with a view to moving forward and sustaining a prolonged growth in its strategy phases. However, no assurance can be given that the Company will be successful in raising additional capital. Further, even if the company raises additional capital, there can be no assurance that the Company will achieve profitability or positive cash flow. If management is unable to raise additional capital and expected significant revenues do not result in positive cash flow, the Company will not be able to meet its obligations and may have to cease operations. 6 BMR SOLUTIONS, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS JUNE 30, 2(Unaudited) USE OF ESTIMATES The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reported periods. Actual results could materially differ from those estimates. CASH AND CASH EQUIVALENTS For purposes of the statement of cash flows, cash equivalents include all highly liquid debt instruments with original maturities of three months or less which are not securing any corporate obligations. CONCENTRATION OF CREDIT RISK Cash and Cash Equivalents– The Company maintains its cash deposits in two bank accounts, which at times may exceed federally insured limits. Revenues and Accounts Receivable– For the six months ended June 30, 2007, the Company transacted its business with two customers.The Company’s largest customer, which is also a related party (see Note 6), accounted for 92% of total revenues. Total revenues from this customer were $26,945 for the six months ended June 30, 2007.Total accounts receivable due from this customer at June 30, 2007 were $1,155. ALLOWANCE FOR DOUBTFUL ACCOUNTS The allowance for doubtful accounts on accounts receivable is charged to operations in amounts sufficient to maintain the allowance for uncollectible accounts at a level management believes is adequate to cover any probable losses. Management determines the adequacy of the allowance based on historical write-off percentages and the current status of accounts receivable. Accounts receivable are charged off against the allowance when collectibility is determined to be permanently impaired.As of June 30, 2007 and 2006, there was no allowance for doubtful accounts recorded, as all of the Company’s receivables were considered collectible. PROPERTY AND EQUIPMENT Property and equipment are stated at cost less accumulated depreciation and amortization. Depreciation and amortization are calculated using the straight-line method and with useful lives used in computing depreciation ranging from 3 to 5 years.When property and equipment are retired or otherwise disposed of, the related cost and accumulated depreciation are removed from the respective accounts, and any gain or loss is included in operations. Expenditures for maintenance and repairs are charged to operations as incurred; additions, renewals and betterments are capitalized. 7 BMR SOLUTIONS, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS JUNE 30, 2(Unaudited) LONG-LIVED ASSETS The Company accounts for its long-lived assets in accordance with SFAS No. 144, "Accounting for the Impairment or Disposal of Long-Lived Assets."SFAS No. 144 requires that long-lived assets be reviewed for impairment whenever events or changes in circumstances indicate that the historical cost carrying value of an asset may no longer be appropriate. The Company assesses recoverability of the carrying value of an asset by estimating the future net cash flows expected to result from the asset, including eventual disposition. If the future net cash flows are less than the carrying value of the asset, an impairment loss is recorded equal to the difference between the asset's carrying value and fair value or disposable value. As of June 30, 2007, the Company did not deem any of its long-term assets to be impaired. INTERNAL WEB SITE DEVELOPMENT COSTS Under FASB Emerging Issues Task Force Statement 00-2, Accounting for Web Site Development Costs ("EITF 00-2"), costs and expenses incurred during the planning and operating stages of the Company's web site development are expensed as incurred. Under EITF 00-2, costs incurred in the web site application and infrastructure development stages are capitalized by the Company and amortized to expense over the web site's estimated useful life or period of benefit. As of June 30, 2007, the Company had net capitalized costs of $1,875 related to its web site development.The web site development costs were incurred to a related party (see Note 6) and are being depreciated on a straight-line basis over an estimated useful life of 3 years. REVENUE RECOGNITION The Company provides customers with furniture delivery and installation. Revenues from these services are to be recognized in accordance with Staff Accounting Bulletin (SAB)No.101, “Revenue Recognition in Financial Statements,” as amended by SABNo.104, “Revenue Recognition” when (a) persuasive evidence of an arrangement exists, (b) the services have been provided to the customer, (c) the fee is fixed or determinable, and (d) collectibility is reasonably assured. In instances where the customer, at its discretion, has the right to reject the services prior to final acceptance, revenue is deferred until such acceptance occurs. BASIC AND DILUTED INCOME (LOSS) PER SHARE In accordance with SFAS No. 128, "Earnings Per Share," basic income (loss) per common share is computed by dividing net income (loss) available to common stockholders by the weighted average number of common shares outstanding. Diluted income (loss) per common share is computed similar to basic income per common share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. As of June 30, 2007 and 2006, the Company did not have any equity or debt instruments outstanding that can be converted into common stock. 8 BMR SOLUTIONS, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS JUNE 30, 2(Unaudited) PROVISION FOR INCOME TAXES The Company accounts for income taxes under SFAS 109, "Accounting for Income Taxes." Under the asset and liability method of SFAS 109, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statements carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Under SFAS 109, the effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period the enactment occurs. A valuation allowance is provided for certain deferred tax assets if it is more likely than not that the Company will not realize tax assets through future operations. FAIR VALUE OF FINANCIAL INSTRUMENTS Pursuant to SFAS No. 107, “Disclosures About Fair Value of Financial Instruments”, the Company is required to estimate the fair value of all financial instruments included on its balance sheet as of June 30, 2007. The Company considers the carrying value of such amounts in the financial statements to approximate their fair value. RECENT ACCOUNTING PRONOUNCEMENT SFAS No. 159 - In February 2007, the FASB issued Statement No. 159, The Fair Value Option for Financial Assets and Financial Liabilities—Including an amendment of FASB Statement No. 115.This Statement permits entities to choose to measure many financial instruments and certain other items at fair value. The objective is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions. This Statement is expected to expand the use of fair value measurement, which is consistent with the Board’s long-term measurement objectives for accounting for financial instruments.This Statement applies to all entities, including not-for-profit organizations. Most of the provisions of this Statement apply only to entities that elect the fair value option. However, the amendment to FASB Statement No. 115, Accounting for Certain Investments in Debt and Equity Securities, applies to all entities with available-for-sale and trading securities. Some requirements apply differently to entities that do not report net income.This Statement is effective as of the beginning of an entity’s first fiscal year that begins after November 15, 2007. Early adoption is permitted as of the beginning of a fiscal year that begins on or before November 15, 2007, provided the entity also elects to apply the provisions of FASB Statement No. 157, Fair Value Measurements.No entity is permitted to apply this Statement retrospectively to fiscal years preceding the effective date unless the entity chooses early adoption. The choice to adopt early should be made after issuance of this Statement but within 120 days of the beginning of the fiscal year of adoption, provided the entity has not yet issued financial statements, including required notes to those financial statements, for any interim period of the fiscal year of adoption.This Statement permits application to eligible items existing at the effective date (or early adoption date).The Company has evaluated the impact of the implementation of SFAS No. 159 and does not believe the impact will be significant to the Company's overall results of operations or financial position. 9 BMR SOLUTIONS, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS JUNE 30, 2(Unaudited) NOTE 2 - PROPERTY AND EQUIPMENT A summary as of June 30, 2007 is as follows: Delivery truck (pledged as collateral – see Note 3) $ 38,514 Computer equipment and web site development 4,572 Less accumulated depreciation (9,488 ) $ 33,598 The delivery truck is being depreciated on a straight-line basis over its estimated useful life of 5 years.Depreciation expense related to the delivery truck amounted to $3,851 for the six months ended June 30, 2007 and is included in cost of revenue.The computer equipment and website development are being depreciated on a straight-line basis over an estimated useful life of 3 years.Depreciation expense related to the computer equipment and website development amounted to $762 for the six months ended June 30, 2007 and is included in general and administrative expenses. NOTE 3 - NOTE PAYABLE In June 2006, the Company financed the purchase of a vehicle with a loan totaling $28,514.The loan is evidenced by a promissory note, secured by the purchased vehicle. The note bears interest at 10.7% per annum and matures in July 2011.This note is repaid in monthly installments of $618, which includes principal and interest.Interest expense on this obligation was $1,436 for the six months ended June 30, 2007. The following is a summary of scheduled principal payments on this note for the years ended June 30: 2008 $ 5,005 2009 5,566 2010 6,205 2011 6,923 2012 768 24,467 Less: current maturities (5,005 ) Long-term note payable $ 19,462 10 BMR SOLUTIONS, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS JUNE 30, 2(Unaudited) NOTE 4 - STOCKHOLDERS' EQUITY In December 2001, the Company issued 2,000,000 shares of its common stock in exchange for services performed to incorporate the Company.The founder shares were valued at $40,000, which represents the fair market value on the date of issuance. In January 2002, the Company performed a private placement and issued 548,750 shares of common stock at $0.02 per share for an aggregate total of $10,975. In June 2006, the Company performed a private placement and issued 1,090,000 shares of common stock at $0.10 per share for an aggregate total of $109,000. NOTE 5 - PROVISION FOR INCOME TAXES Deferred income taxes are reported using the liability method. Deferred tax assets are recognized for deductible temporary differences and deferred tax liabilities are recognized for taxable temporary differences. Temporary differences are the differences between the reported amounts of assets and liabilities and their tax bases. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. Deferred tax assets and liabilities are adjusted for the effects of changes in tax laws and rates on the date of enactment. As of June 30, 2007, the Company had federal and state net operating loss carryforwards of approximately $141,000, which can be used to off set future federal income tax.The federal and state net operating loss carryforwards expire at various dates through 2026. Deferred tax assets resulting from the net operating losses are reduced by a valuation allowance, when, in the opinion of management, utilization is not reasonably assured. A summary of deferred tax assets as of June 30, 2007 is as follows: Net operating loss carryforward $ 141,000 Effective tax rate 24 % Deferred tax asset 33,840 Valuation allowance (33,840) Net deferred tax asset $ NOTE 6 - RELATED-PARTY TRANSACTIONS From the Company’s inception through July 2006, the Company utilized the office of its founder who was also a Director of the Company at no charge. The Company treated the usage of the office as if it were being donated and charged the estimated fair value rent of $100 per month to operations. Total rent expense incurred to this related party amounted to $600 for the six months ended June 30, 2006. 11 BMR SOLUTIONS, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS JUNE 30, 2(Unaudited) Effective August 2006, the Company began utilizing the office of the Company’s President on a month-to-month agreement for $560 per month.The Company paid $1,400 per month directly to the President’s landlord on this arrangement, with $560 per month treated as rent expense and the remaining $840 per month charged to compensation. The rent expense of $560 per month was the estimated fair value of the facilities provided.Effective November 10, 2006, the rent and compensation on this arrangement was increased to $600 and $900 per month, respectively. Total rent expense incurred to the Company’s President was $3,600 for the six months ended June 30, 2007.The total related compensation to the Company’s President for the six month period was $4,690, which is net of a $710 reduction in rent granted by the President’s landlord during the period. For the six months ended June 30, 2007, 92% of total revenues reflected from the Company’s delivery service business were derived from sales to a company that is owned by the brother-in-law of the Company’s President.Total revenues from this customer were $26,945 for the six months ended June 30, 2007.Total accounts receivable due from this customer at June 30, 2007 were $1,155. All of the revenues reflected from the Company’s discontinued website development and design business were from services performed by an officer of the Company at no charge to the Company. The Company charged the estimated fair value of these services against the revenue earned.See Note 7. In September 2006, the Company paid $2,500 to a related party for internal web site development services (see Note 1). NOTE 7 - DISCONTINUED OPERATION During 2005, the Company abandoned its website development and design business.Operating results for this business have been reclassified and presented as a single line item in the statements of operations.There was no gain or loss recognized on the disposal of this discontinued operation. For the year ended December 31, 2005, total revenues of the discontinued website development and design business were $7,122 and costs of revenues amounting to $2,310 consisting of the total estimated value of the above-indicated officer’s services.There were no direct general and administrative expenses or income taxes relating to the discontinued operation.The net earnings from the discontinued operation for the year ended December 31, 2005 were $4,812. For the six months ended June 30, 2007 and 2006, there were no revenues or expenses relating to the discontinued website development and design business. For the period from November 21, 2001 (inception) to June 30, 2007, total revenues of the discontinued website development and design business were $10,292 and costs of revenues totaled $3,420.Direct general and administrative expenses totaled $6,911.There were no income taxes relating to the discontinued operation.The net loss from the discontinued operation for the period from November 21, 2001 (inception) to June 30, 2007 was ($39). NOTE 8 – SUBSEQUENT EVENT On August 1, 2007, the Company issued 250,000 shares of common stock at $0.10 per share for an aggregate total of $25,000. The shares were issued in a transaction which satisfies the conditions of the exemption from registration requirements of the Securities Act of 1933, as specified in Rule 506 of Regulation D. 12 Item 2.Plan of Operation This following information specifies certain forward-looking statements of management of the company. Forward-looking statements are statements that estimate the happening of future events are not based on historical fact. Forward-looking statements may be identified by the use of forward-looking terminology, such as “may”, “shall”, “could”, “expect”, “estimate”, “anticipate”, “predict”, “probable”, “possible”, “should”, “continue”, or similar terms, variations of those terms or the negative of those terms. The forward-looking statements specified in the following information have been compiled by our management on the basis of assumptions made by management and considered by management to be reasonable. Our future operating results, however, are impossible to predict and no representation, guaranty, or warranty is to be inferred from those forward-looking statements. The assumptions used for purposes of the forward-looking statements specified in the following information represent estimates of future events and are subject to uncertainty as to possible changes in economic, legislative, industry, and other circumstances. As a result, the identification and interpretation of data and other information and their use in developing and selecting assumptions from and among reasonable alternatives require the exercise of judgment. To the extent that the assumed events do not occur, the outcome may vary substantially from anticipated or projected results, and, accordingly, no opinion is expressed on the achievability of those forward-looking statements. No assurance can be given that any of the assumptions relating to the forward-looking statements specified in the following information are accurate, and we assume no obligation to update any such forward-looking statements. Critical Accounting Policy and Estimates. Our Management's Discussion and Analysis of Financial Condition and Results of Operations section discusses our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. On an on-going basis, management evaluates its estimates and judgments, including those related to revenue recognition, accrued expenses, financing operations, and contingencies and litigation. Management bases its estimates and judgments on historical experience and on various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. The most significant accounting estimates inherent in the preparation of our financial statements include estimates as to the appropriate carrying value of certain assets and liabilities which are not readily apparent from other sources.These accounting policies are described at relevant sections in this discussion and analysis and in the notes to the financial statements included in our Quarterly Report on Form 10-QSB for the period ended June 30, 2007. We provide local delivery and transportation services in the Southern California area. Our current services include the in-home delivery and installation of mattresses, furniture and futons and the removal of the old mattresses. We believe that many small to medium businesses desire to outsource their delivery services to third parties due to various factors including the increase in fuel prices and insurance premiums. We currently serve as the sole provider of delivery services for Danna’s Mattresses, Inc., which owns two retail mattress locations, located in Upland and Rancho Cucamonga, California. Those two retail mattress locations have been in business for 15 years and are our primary source of revenue. We do not have a written agreement with Danna’s Mattresses, Inc. 13 We are currently pursuing additional accounts by contacting local furniture retailers. We hope to expand our operations to acquire additional trucks so that we can service several accounts. Results of Operations. For the three months ended June 30, 2007 compared to the three months ended June 30, 2006. Revenues. For the three months ended June 30, 2007, we generated revenues of $16,190, as compared to revenues of $0 for the three months ended June 30, 2006. We anticipate that our revenues will increase as we continue operations under our new business plan, which we adopted in 2006, and develop additional relationships with potential clients for our services. Our cost of revenue during the three months ended June 30, 2007, was $12,386, as compared to $0 for the three months ended June 30, 2006. Therefore, for the three months ended June 30, 2007, we had a gross profit of $3,804, as compared to $0 for the three months ended June 30, 2006. Operating Expenses. For the three months ended June 30, 2007, our total general and administrative expenses comprised our entire operating expenses of $21,654, as compared to total operating expenses of $7,493 for the three months ended June 30, 2006. The increase in total operating expenses is due to the increase in general and administrative expenses incurred in our current operations as well as legal and accounting costs related to being a public company. We expect that we will continue to incur significant operating expenses to develop our business and comply with our reporting requirements as a public company. We had a net loss of $17,850 for the three months ended June 30, 2007, as compared to a net loss of $7,493 for the three months ended June 30, 2006. We expect that we will continue to incur losses for the foreseeable future. For the six months ended June 30, 2007 compared to the six months ended June 30, 2006. Revenues. For the six months ended June 30, 2007, we generated revenues of $29,325, as compared to revenues of $0 for the six months ended June 30, 2006. We anticipate that our revenues will increase as we continue operations under our new business plan, which we adopted in 2006, and develop additional relationships with potential clients for our services. Our cost of revenue during the six months ended June 30, 2007, was $23,616, as compared to $0 for the six months ended June 30, 2006. Therefore, for the six months ended June 30, 2007, we had a gross profit of $5,709, as compared to $0 for the six months ended June 30, 2006. Operating Expenses. For the six months ended June 30, 2007, our total general and administrative expenses comprised our entire operating expenses of $65,081, as compared to total operating expenses of $8,136 for the six months ended June 30, 2006. The increase in total operating expenses is due to the increase in general and administrative expenses incurred in our current operations as well as legal and accounting costs related to being a public company. We expect that we will continue to incur significant operating expenses to develop our business and comply with our reporting requirements as a public company. After provision for income taxes of $800 in the respective six month periods, we had a net loss of $65,881 for the six months ended June 30, 2007, as compared to a net loss of $8,936 for the six months ended June 30, 2006. We expect that we will continue to incur losses for the foreseeable future. Liquidity and Capital Resources.We had cash of $9,535 as of June 30, 2007, together with accounts receivable of $3,040 and prepaid expenses of $441 which total our current assets of $13,016 as of that date. Our total assets of $46,614as of June 30, 2007, included our current assets of $13,016, and property and equipment of $33,598, net of depreciation. In June 2006, we raised $109,000 in a private placement in exchange for 1,090,000 shares of our common stock. We used $10,000 of those proceeds for a down payment on the truck that we purchased in June 2006 at a total price of $38,514. We financed the purchase of the vehicle with a loan totaling $28,514. The loan is evidenced by a promissory note, secured by the purchased vehicle. The note accrues interest at 10.7% per annum and matures in July 2011. On August 1, 2007, we sold 250,000 shares of our common stock to two investors at $0.10 per share or gross proceeds of $25,000. We intend to use those proceeds for working capital. Our current liabilities were $47,442 as of June 30, 2007, which was represented by accounts payable and accrued expenses of $41,637, current maturities on long term note payable of $5,005, and income tax payable of $800. Our long term note payable, net of current maturities was $19,462 as of June 30, 2007.We had no other liabilities and no long term commitments or contingencies as of June 30, 2007. 14 During the six months ended June 30, 2007, we have incurred significant professional fees associated with being a public company. We expect that the legal and accounting costs of being a public company will continue to impact our liquidity and we may need to obtain funds to pay those expenses. Other than the anticipated increases in legal and accounting costs due to the reporting requirements of being a reporting company, we are not aware of any other known trends, events or uncertainties, which may affect our future liquidity. Our Plan of Operation for the Next Twelve Months. To effectuate our business plan during the next twelve months, we must increase the number of clients we service and market and promote our services. With our current truck which has a lift gate, we believe we can pursue large furniture accounts which require handling of heavy loads rather than just handling smaller and lighter furniture. We are currently pursuing additional accounts by researching and contacting small to medium size furniture stores that are located near our current accounts in California. We are developing sales and marketing materials including brochures describing the services that we provide so that we can provide a professional appearance to potential clients. During the next three to six months, our primary objective is to obtain additional clients as our current sole customer accounts for all of our revenue. If we were to lose this customer, we would lose only source of our revenue. During the next six to twelve months, we hope to expand our operations to acquire additional trucks so that we can service several accounts. In order to acquire additional trucks, we need to raise additional capital or generate significant revenues. We believe we can generate additional revenue by displaying advertising on the side of our delivery truck. If we can generate significant ad revenue, we believe that we will be able to grow at a much faster pace as we believe that the additional revenue would significantly defray the costs of purchasing and staffing an additional delivery trucks. We also believe that there is an opportunity for us to acquire smaller companies with in the transportation industry. We hope to use our common stock as payment for any potential acquisitions. Accordingly, we intend to begin researching potential acquisitions or other suitable business partners which will assist us in realizing our business objectives. As of the date of this report, we have not identified any potential acquisition candidates. We cannot guaranty that we will acquire any other third party, or that in the event that we acquire another entity, this acquisition will increase the value of our common stock. We had cash of $9,535 as of June 30, 2007. In the opinion of management, our available funds will not satisfy our working capital requirements for the next twelve months. Our forecast for the period for which our financial resources will be adequate to support our operations involves risks and uncertainties and actual results could fail as a result of a number of factors. Besides generating revenue from our current operations, we need to raise additional capital to expand our operations to the point at which we are able to operate profitably. Other than anticipated increases in the legal and accounting costs of becoming a public company, we are not aware of any other known trends, events or uncertainties, which may affect our future liquidity. On August 1, 2007, we sold 250,000 shares of our common stock to two investors at $0.10 per share or gross proceeds of $25,000. We intend to use those proceeds for working capital. We also intend to continue to pursue capital through public or private financing as well as borrowings and other sources, such as our officers, directors and principal shareholders. We cannot guaranty that additional funding will be available on favorable terms, if at all. If adequate funds are not available, then our ability to expand our operations may be significantly hindered. If adequate funds are not available, we believe that our officers, directors and principal shareholders will contribute funds to pay for our expenses to achieve our objectives over the next twelve months. However, our officers, directors and principal shareholders are not committed to contribute funds to pay for our expenses. Our belief that our officers, directors and principal shareholders will pay our expenses is based on the fact that our officers, directors and principal shareholders collectively own 3,090,000 shares of our common stock, which equals approximately 79.45% of our outstanding common stock. We believe that our officers, directors and principal shareholders will continue to pay our expenses as long as they maintain their ownership of our common stock. We are not currently conducting any research and development activities. We do not anticipate conducting such activities in the near future. We do not anticipate that we will purchase or sell any significant equipment. In the event that we expand our customer base, then we may need to hire additional employees or independent contractors as well as purchase or lease additional equipment. 15 Because we have limited operations and assets, we may be considered a shell company as defined in Rule 12b-2 of the Securities Exchange Act of 1934. Accordingly, we have checked the box on the cover page of this report that specifies we are a shell company. Off-Balance Sheet Arrangements. We have no off-balance sheet arrangements. Item 3. Controls and Procedures (a) Evaluation of disclosure controls and procedures. We maintain controls and procedures designed to ensure that information required to be disclosed in the reports that we file or submit under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified in the rules and forms of the Securities and Exchange Commission. Based upon their evaluation of those controls and procedures performed as of June 30, 2007, the date of this report, our chief executive officer and the principal financial officer concluded that our disclosure controls and procedures were effective. (b) Changes in internal controls. There were no significant changes in our internal controls or in other factors that could significantly affect these controls subsequent to the date of the evaluation of those controls by the chief executive officer and principal financial officer. PART II — OTHER INFORMATION Item 1. Legal Proceedings. None. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. None. Item 3.Defaults Upon Senior Securities None. Item 4.Submission of Matters to Vote of Security Holders None. Item 5.Other Information None. Item 6.Exhibits 31. Rule 13a-14(a)/15d-14(a) Certifications. 32. Section 1350 Certifications. 16 SIGNATURES In accordance with the requirements of the Securities Exchange Act of 1934, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BMR Solutions, Inc., August 13, 2007 By: /s/Mark Andre Mark Andre Principal Executive Officer, President, Secretary and a Director August 13, 2007 By: /s/Marla Andre Marla Andre Chief Financial Officer, Treasurer and a Director 17
